DETAILED ACTION
The amendment filed on 10/11/2022 has been entered and fully considered. Claims 1-23 are pending. Claims 4, 10-14 and 20-21 have been withdrawn from consideration. Claims 1-3, 5-9, 15-19 and 22-23 are considered on merits, of which claim 3 is amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-6, 9, 15-18 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jia et al. (Analytical Chemistry, 2013) (Jia).
Regarding claim 1, Jia teaches a method for determining isomeric amino acid residues of a peptide (abstract), comprising the steps of:
acquiring a fragment mass spectrum of the peptide (Fig. 1, page 2973, par 4, page 2976, par 1);
determining a lead sequence of the peptide using the fragment mass spectrum, said lead sequence comprising positions of determined amino acid residues and at least one position with undetermined isomeric amino acid residues (Fig. 1, page 2973, par 5, page 2976, par 1); and
experimentally determining the ion mobility or collision cross section of the peptide in the gas phase (Fig. 3, page 2973, par 4, page 2976, par 2);
generating a list of peptide candidates which have different isomeric amino acid residues at the at least one position (Fig. 3, page 2973, par 6, page 2976, par 2); and
comparing pre-determined or predicted ion mobility or collision cross section of the peptide candidates with the experimentally determined ion mobility or collision cross section of the peptide and assigning the isomeric amino acid residues of the best matching peptide candidate to the isomeric amino acid residues of the peptide (Fig. 3, page 2976, par 2).
Both fragment peptide and intact peptide are peptide. Experimentally determining the ion mobility or collision cross section of the peptide encompass experimentally determining the ion mobility or collision cross section of the fragment peptide. One of ordinary skill in the art would have appreciated that experimentally determining the ion mobility or collision cross section of the fragment peptide has advantages over experimentally determining the ion mobility or collision cross section of the intact peptide.  One of the advantages is that experimentally determining the ion mobility or collision cross section of the fragment peptide can pinpoint the locations (fragments) at which the isomeric amino acid residues are located in a peptide. Therefore, based on the principle of reasonable broadest interpretation, Jia meets the limitation “experimentally determining the ion mobility or collision cross section of the peptide”.
Regarding claim 23, Jia teaches a method for determining the isomeric amino acid residues of a peptide (abstract), comprising the steps of:
providing a known lead sequence of the peptide, said lead sequence comprising positions of determined amino acid residues and at least one position with undetermined isomeric amino acid residues (page 2978, par 2);
experimentally determining the ion mobility or collision cross section of the peptide in the gas phase (Fig. 3, page 2973, par 4, page 2976, par 2);
generating a list of peptide candidates which have different isomeric amino acid residues at the at least one position (Fig. 3, page 2973, par 6, page 2976, par 2); and
comparing pre-determined or predicted ion mobility or collision cross section of the peptide candidates with the experimentally determined ion mobility or collision cross section of the peptide and assigning the isomeric amino acid residues of the best matching peptide candidate to the isomeric amino acid residues of the peptide (Fig. 3, page 2976, par 2). 
Both fragment peptide and intact peptide are peptide. Experimentally determining the ion mobility or collision cross section of the peptide encompass experimentally determining the ion mobility or collision cross section of the fragment peptide. One of ordinary skill in the art would have appreciated that experimentally determining the ion mobility or collision cross section of the fragment peptide has advantages over experimentally determining the ion mobility or collision cross section of the intact peptide.  One of the advantages is that experimentally determining the ion mobility or collision cross section of the fragment peptide can pinpoint the locations (fragments) at which the isomeric amino acid residues are located in a peptide. Therefore, based on the principle of reasonable broadest interpretation, Jia meets the limitation “experimentally determining the ion mobility or collision cross section of the peptide”.
Regarding claim 2, Jia teaches that wherein the isomeric amino acid residues relate to one of leucine/isoleucine, cis-proline/trans-proline, aspartic acid/iso-aspartic acid, α-/γ-glutamic acid and enantiomeric amino acid residues (L/D) (Fig. 1).
Regarding claim 3, Jia teaches that wherein the ion mobility or collision cross section of the peptide in the gas phase is experimentally determined by using an ion mobility separator or ion mobility spectrometer, in particular one of a drift type ion mobility separator/spectrometer, travelling wave ion mobility separator/spectrometer, trapped ion mobility separator/spectrometer (TIMS), differential mobility separator/spectrometer (OMS) and field asymmetric ion mobility separator/spectrometer (FAIMS) (page 2973, par 4).
Regarding claim 5, Jia teaches that wherein the mass of the peptide is experimentally determined from the fragment mass spectrum or from an additionally acquired mass spectrum of the peptide and used to determine the lead sequence of the peptide (Fig. 3, page 2976, par 2).
Regarding claim 6, Jia teaches that wherein the peptide is generated by enzymatically digesting a protein in solution, in particular by a tryptic digest (page 2973, par 7).
Regarding claim 9, Jia teaches that wherein the peptide is separated from other digest peptides of the protein by chromatography (LC) or electrophoresis prior to acquiring the fragment ion mass spectrum of the peptide (page 2973, par 4).
Regarding claim 15, Jia teaches that wherein the lead sequence of the peptide is determined by matching the fragment mass spectrum of the peptide with fragment mass spectra of library peptides for which the lead sequence is known (page 2976, par 0).
Regarding claim 16, Jia teaches that wherein the peptide is fragmented by using one of collision induced dissociation (CID) (page 2973, par 4).
Regarding claim 17, Jia teaches that wherein multiple peptides to be analyzed are simultaneously present (page 2973, par 3) and a fragment mass spectrum for at least one peptide is acquired in a data dependent acquisition mode by filtering a single peptide as precursor ion according to mass and fragmenting the filtered precursor ion in a fragmentation cell (page 2973, par 4).
Regarding claim 18, Jia teaches that wherein the multiple peptides are separated in time according to ion mobility after filtering according to mass (Fig. 3, page 2976, par 2).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7-8, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (Analytical Chemistry, 2013) (Jia).
Regarding claim 7, Jia does not specifically teach that wherein the protein is an antibody, a monoclonal antibody, or a construct that comprises an antibody or fragments of it. However, since antibody is a protein, a person skilled in the art would have appreciated that Jia’s method can be used for determining isomeric amino acid residues of an antibody.
Regarding claim 8, the phrase “part of the quality control of the production of the protein” is an intended use of the method and does not further limit the steps of the procedure. Jia’s method can be used for part of the quality control of the production of the protein.
Regarding claim 19, Jia is silent on wherein, prior to the acquisition of the fragment mass spectrum of the peptide, the multiple peptides are separated in time according to ion mobility and mass spectra of the separated peptides are acquired in order to obtain an ion mobility/mass map of the multiple peptides. However, switching the steps of Jia’s procedure would have been obvious to one of ordinary skill in the art, because the final result is based on the same information, the moving time and the peptide composition.
Regarding claim 22, Jia does not specifically teach that wherein the ion mobility or collision cross section of the peptide in the gas phase is experimentally determined a second time with an increased resolution according to ion mobility or collision cross section, respectively. However, it would have been obvious to one of ordinary skill in the art to repeat the measurement with increased resolution, in order to obtain a more accurate measurement. The result is predictable.

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that “4 has been amended herein to more directly reference the recitation of Claim 1 to which it pertains, respectively. With this clarification, there is no mutual exclusivity between Claims 3 and 4, and it is therefore respectfully requested that the species restriction between them be withdrawn so that Claim 4 may be examined with the currently elected claims” (remark, page 7, par 1).
Examiner respectfully disagrees. Claim 1 recites “comparing pre-determined or predicted ion mobility or collision cross section of the peptide candidates with the experimentally determined ion mobility or collision cross section of the peptide”. The pre-determined ion mobility or collision cross section can be experimentally determined or be predicted by a supervised machine learning algorithm, an artificial neural network or support vector regression. The two species of method are mutually exclusive. Thus, the restriction is proper and is therefore made FINAL.
Applicant argues that “In citing the Jia article, the examiner has argued that it discloses all of the features of the applicant’s Claim 1, including the step of “experimentally determining the ion mobility or collision cross section of the peptide in the gas phase.” In support of this, Figure 3 is referenced along with page 2973, paragraph 4 and page 2976, paragraph 2. However, a review of each of these sections of the Jia reference makes it clear that it is the ion fragments, and not the peptides themselves, that are subjected to IMS measurement. For example, lines 11-13 of the second column on page 2973 state that, after CID fragmentation, “[t]he resulting fragment ions were online submitted to TWave drift tube and time-of- flight analyzer to measure the arrival time.” Similarly, lines 22-23 of the first column on page 2976 state that after the peptide epimers are separated by reversed-phase LC and online-submitted to CID fragmentation, “[t]he resulting peptide fragment ions are then subjected to IMS for measurement of arrival time.” It is thus apparent that it is the fragment ions and the not peptides themselves that are subjected to IMS measurement.” (remark, page 8, par 1).
This argument is not persuasive. Both fragment peptide and intact peptide are peptide. Experimentally determining the ion mobility or collision cross section of the peptide encompass experimentally determining the ion mobility or collision cross section of the fragment peptide. One of ordinary skill in the art would have appreciated that experimentally determining the ion mobility or collision cross section of the fragment peptide has advantages over experimentally determining the ion mobility or collision cross section of the intact peptide.  One of the advantages is that experimentally determining the ion mobility or collision cross section of the fragment peptide can pinpoint the locations (fragments) at which the isomeric amino acid residues are located in a peptide. Therefore, based on the principle of reasonable broadest interpretation, Jia meets the limitation “experimentally determining the ion mobility or collision cross section of the peptide”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797